Case 8:20-cv-00771-CEH-JSS Document 21-1 Filed 05/18/20 Page 1 of 11 PageID 291




                                                                  E
                                                                  X
                                                                  H
                                                                  I
                                                                  B
                                                                  I
                                                                  T

                                                                  A
                 EXHIBIT A
Case 8:20-cv-00771-CEH-JSS Document 21-1 Filed 05/18/20 Page 2 of 11 PageID 292



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

                               CASE NO. 8:20-cv-00771-CEH-JSS

 PRIME TIME SPORTS GRILL, INC.,
 d/b/a PRIME TIME SPORTS BAR,

        Plaintiff,

 vs.

 DTW1991 UNDERWRITING LIMITED, A
 CERTAIN INTERESTED UNDERWRITER
 AT LLOYD’S LONDON,

        Defendant.
                                                     /

        AMICUS BRIEF IN SUPPORT OF PLAINTIFF AND IN OPPOSITION TO
                 DEFENDANT’S MOTION TO DISMISS [DE-13]

        United Policyholders (“UP”) by and through undersigned counsel, hereby files its amicus

 brief1 in support of Plaintiff and in Opposition to Defendant’s Motion to Dismiss [D.E.13].

                                        INTRODUCTION

        Through this amicus brief, as supplementary to Plaintiff’s opposition, UP seeks to

 address the limited issue that the certain covered causes of loss can in good faith be alleged to

 have caused “direct physical loss or damage.”

        This issue is at the forefront of COVID-19 related business interruption litigation in

 Florida and nationwide. While Plaintiff has set forth several reasons why Defendant’s motion to

 dismiss should be denied, this Court’s treatment of this issue has the potential to affect a

 multitude of other claims made by policyholders not only in Florida, but across the nation.

 1
   Pursuant to Rule 29(a)(4), UP affirms that no party’s counsel authored this brief, that no party
 or party’s counsel contributed money to UP that was intended to fund preparing or submitting
 this brief, and no person contributed money that was intended to fund preparing or submitting the
 brief.
Case 8:20-cv-00771-CEH-JSS Document 21-1 Filed 05/18/20 Page 3 of 11 PageID 293
                                                               CASE NO. 8:20-cv-00771-CEH-JSS


         As set forth herein, Defendant’s position has been widely rejected. Defendant chose not

 to define the phrase “direct physical loss or damage” in the policy issued to Plaintiff. Florida law

 is clear that structural alteration of covered property is not a necessary element of “direct

 physical loss or damage,” especially where the insured property is otherwise rendered unusable

 or unusable for its intended purpose.

         In addition, contamination itself, such as the presence of a noxious or disease causing

 agent in and around the insured property, can constitute “direct physical loss or damage,” and

 business interruption coverage may be triggered where contamination of insured property – even

 if the contamination is merely presumed or imminent - causes a “necessary suspension” (either

 completely or in part) of the insured business’s “operations.”

                                         LEGAL ANALYSIS

    I.      The inability to use a restaurant for its intended purpose constitutes “direct
            physical loss or damage.”

                 “Direct physical loss or damage” does not require structural alteration.

         As the phrase “direct physical loss or damage” is undefined, each word is given its

 ordinary meaning. See, e.g., Homeowners Choice Prop. & Cas. v. Maspons, 211 So. 3d 1067,

 1069 (Fla. 3d DCA 2017) (citation omitted). Under a property insurance policy, the “diminution

 of value of something,” including through the failure of something to “perform its function,” can

 constitute a physical loss. Id. The use of the disjunctive “or” in the phrase “direct physical loss

 or damage” suggests that either a loss or damage is required, and that a loss is distinct from

 damage. See Foremost Ins. Co. v. Medders, 399 So. 2d 128, 130 (Fla. 5th DCA 1981).

         As is the case in most property insurance policies, Defendant chose not to include the

 word “structural” and/or “visible” as a modifier to the terms “loss” and “damage.” Defendant’s

 argument that direct physical loss or damage requires visible alteration of an insured structure



                                                -2-
Case 8:20-cv-00771-CEH-JSS Document 21-1 Filed 05/18/20 Page 4 of 11 PageID 294
                                                              CASE NO. 8:20-cv-00771-CEH-JSS


 has been rejected by Florida courts. See Azalea, Ltd. v. American States Ins. Co., 656 So. 2d 600

 (Fla. 1st DCA 1995).

        Azalea involved the release of an unknown substance into a sewage treatment plant

 causing the plant to shut down, even though the structure of the plant was not visibly altered. Id.

 at 601. The City of Jacksonville subsequently closed the plant pending testing and remediation.

 Id. As a result of the unknown substance and the city’s order, the plant could not be used for its

 intended purpose. Id.

        The insurer denied coverage arguing “there was no direct physical loss to the” plant and

 that “the structure was not damaged.” Id. The First DCA rejected the insurer’s arguments as

 “not supported by either the facts or the law” because: (1) “[t]he facility could not operate or

 exist” subsequent to the dumping of the unknown substance; and (2) the substance “actually

 covered and adhered to the interior of the structure.” Id. at 602.

        In applying Azalea, Judge Moody observed “Azalea stands for the proposition that under

 Florida law “direct physical loss” includes more than losses that harm the structure of the

 covered property. It also stands for the proposition that repair costs may include more than costs

 to repair the structure of a building.” Three Palms Pointe, Inc. v. State Farm Fire & Cas. Co.,

 250 F. Supp. 2d 1357, 1364 (M.D. Fla. 2003).

        A majority of courts similarly find structural damage is not required to show physical loss

 or damage, especially where the insured property cannot be used for or is unsafe for its intended

 purpose. Travco Ins. Co. v. Ward, No. 715 F. Supp. 2d 699, 708 (E.D. Va. 2010) (noting that the

 majority of cases nationwide find that physical damage to property is not necessary where, at

 least, the property has been rendered unusable by a covered cause of loss); see also Sentinel

 Mgmt. Co. v. New Hampshire Ins. Co., 563 N.W.2d 296, 300 (Minn. Ct. App. 1997) (“Direct




                                                -3-
Case 8:20-cv-00771-CEH-JSS Document 21-1 Filed 05/18/20 Page 5 of 11 PageID 295
                                                               CASE NO. 8:20-cv-00771-CEH-JSS


 physical loss also may exist in the absence of structural damage to the insured property.”

 (citations omitted)). This is so because:

        To accept [the insurance company’s] interpretation of its policy would be to
        conclude that a building which has been overturned or which has been placed in
        such position as to overhang a steep cliff has not been “damaged” so long as its
        paint remains intact and its walls adhere to one another. Despite the fact that a
        “dwelling building” might be rendered completely useless to its owners, [the
        insurer] would deny that any loss or damage had occurred unless some tangible
        injury to the physical structure itself could be detected. Common sense requires
        that a policy should not be so interpreted in the absence of a provision
        specifically limiting coverage in this manner.

 Hughes v. Potomac Ins. Co., 18 Cal. Rptr. 650, 655 (Cal. Dist. Ct. App. 1962) (emphasis added).

            a. A property’s unsuitability for an intended purpose constitutes “physical loss or
               damage.”

        “In determining damage covered by insurance, [a] court must consider the nature and

 intended use of property, and the purpose of the insurance contract.” Prudential Prop. & Cas.

 Ins. Co. v. Lillard-Roberts, No. CV-01-1362-ST, 2002 WL 31495830, at *28 (D. Or. June 18,

 2002). A dine-in restaurant’s intended purposes include providing a safe environment for its

 occupants, and the use and enjoyment of that property by its customers without being placed in a

 dangerous situation.

        The inability to use the property or a portion of the property for its intended use

 constitutes a direct physical loss. See, e.g., Matzner v. Seaco Ins. Co., No. 96-0498-B, 1998 WL

 566658 (Mass. Super. Aug. 26, 1998) (holding the loss of use of apartment building, rendered

 uninhabitable by carbon monoxide, constituted a direct physical loss); Western Fire Ins. Co. v.

 First Presbyterian Church, 437 P.2d 52 (Colo. 1968) (holding the loss of use of church, rendered

 uninhabitable by gasoline vapors, constituted a direct physical loss).

        Defendant’s reliance on Mama Jo’s, Inc. v. Sparta Insurance Co., No. 17-CV-23362-

 KMM, 2018 WL 3412974 (S.D. Fla. June 11, 2018), is misplaced. Mama Jo’s is distinguishable



                                                -4-
Case 8:20-cv-00771-CEH-JSS Document 21-1 Filed 05/18/20 Page 6 of 11 PageID 296
                                                              CASE NO. 8:20-cv-00771-CEH-JSS


 because: (1) the alleged cause of loss was ordinary construction dust; and (2) the insured

 restaurant continued operating as normal and was not rendered “uninhabitable or unusable . . .

 the restaurant remained open every day, customers were always able to access the restaurant, and

 there is no evidence that dust had an impact on the operation other than requiring daily

 cleaning.” Id. at *25.

        COVID-19 is inherently noxious and its presence, presumed presence, or imminently

 threatened presence renders the restaurant unusable or unsafe for its intended purpose. See, e.g.,

 Lillard-Roberts, No. CV-01-1362-ST, 2002 WL 31495830, at *29 (“Although the mere

 adherence of molecules to porous surfaces, without more, is not physical loss or damage, this

 case involves more, namely the inability . . . to enjoy the personal property because of the mold

 spores adhering to it.”); Cooper & Olive Indus. v. Travelers Indem. Co., No. C-01-2400, 2002

 WL 32775680, at *5 (N.D. Cal. Nov. 4, 2002) (policyholder could claim business income and

 losses from contamination of well with E. coli bacteria); Pillsbury Co. v. Underwriters at

 Lloyd’s, 705 F. Supp. 1396, 1401 (D. Minn. 1989) (creamed corn products suffered physical loss

 or damage where product was under-processed, causing contamination and its eventual

 destruction).

        Better reasoned decisions find “physical loss or damage” where the loss is temporary, or

 the reduction in utility is partial. In Gregory Packaging, Inc. v. Travelers Property Casualty Co.,

 No. 2:12-cv-04418, 2014 WL 6675934 (D. N.J. Nov. 25, 2014), the insurance company argued a

 manufacturing plant that was evacuated following the release of ammonia had not suffered

 physical loss or damage because the ammonia was remediated over the course of a week. The

 court rejected this rationale, holding “the property [could] sustain physical loss or damage

 without experiencing structural alteration,” and there was physical loss or damage to the plant




                                                -5-
Case 8:20-cv-00771-CEH-JSS Document 21-1 Filed 05/18/20 Page 7 of 11 PageID 297
                                                                  CASE NO. 8:20-cv-00771-CEH-JSS


 from ammonia because “the heightened ammonia levels rendered the facility unfit for occupancy

 until the ammonia could be dissipated.”         Id. at *16-*17. Similarly, “even where some utility

 remains” in a business operation, a physical condition that renders a property unusable for its

 intended use constitutes physical loss or damage. Cook v. Allstate Ins. Co., No. 48D02-0611-PL-

 01156, at *9-*10 (Ind. Super. Nov. 30, 2007).

       II.      Both contamination and suspected contamination can cause “physical loss or
                damage.”

                a. The novel coronavirus is a noxious and disease-causing agent that can remain
                   aerosolized and is able to attach to surfaces for prolonged periods of time.

             Suspected contamination of property by the novel coronavirus is enough to damage

 insured property. As was recently noted by the Pennsylvania Supreme Court,

             The enforcement of social distancing to suppress transmission of the disease is
             currently the only mitigation tool . . . COVID-19 does not spread because the
             virus is ‘at’ a particular location. Instead it spreads because of person-to-person
             contact . . . [and] [t]he virus can live on surfaces for up to four days and can
             remain in the air within confined areas and structures.

 Friends of DeVito v. Wolf, No. 68 MM 2020, at *38-*39 (Pa. April 13, 2020). Numerous civil

 authority orders have found that COVID-19 is causing physical damage to properties due to its

 ability to attach to surfaces for prolonged periods of time. See, e.g., Pinellas Cty. Resolution 20-

 20;2 Broward Cty. Emergency Orders 20-01 & 20-03;3 Walton Cty. Resolution 2020-30.4

             There is no commercial method to test for the presence of COVID-19 on property, many

 afflicted with COVID-19 are asymptomatic yet able to transmit the virus, and as hundreds use

 restaurants daily, it is statistically certain that the virus was and continues to be present in high-

 trafficked restaurants. Physical loss or damage is therefore presumed.

 2
     See https://www.pinellascounty.org/emergency/declarations.htm.
 3
     See https://www.broward.org/CoronaVirus/Pages/generalDeclarations.aspx.
 4
     See https://www.co.walton.fl.us/471/Resolutions-Ordinances.


                                                    -6-
Case 8:20-cv-00771-CEH-JSS Document 21-1 Filed 05/18/20 Page 8 of 11 PageID 298
                                                              CASE NO. 8:20-cv-00771-CEH-JSS


        The risk of transmission and property damage is heightened in restaurants, where air is

 recirculated, space is limited, and tables turnover frequently. A recent study published by the

 U.S. Centers for Disease Control illustrates this point—describing how one asymptomatic

 patron, at an air-conditioned restaurant in Guangzhou, China, infected nine other diners from

 three different tables. See https://wwwnc.cdc.gov/eid/article/26/7/20-0764_article.

              b. Physical contamination of the insured property can cause physical loss and
                 damage.

        The insurance industry knows viruses can cause physical loss or damage as evidenced by

 the creation of a virus exclusion endorsement following the SARS pandemic in the early 2000s.

 See Insurance Services Office5 (“ISO”) form CP 01 40 07 06 “Exclusion of Loss Due to Virus or

 Bacteria.”

        While the presence of such an exclusion does not necessarily preclude coverage, the

 failure to include such an exclusion: (1) undermines an insurer’s attempt to re-write an existing

 policy post-loss to deny claims involving viruses; and (2) confirms that viruses are covered

 causes of loss that can cause physical loss and damage under an all-risk policy.

        And case law has long supported the proposition that contamination of a property, or the

 surrounding area, by a disease-causing or noxious agent causes physical loss or damage when it

 is present in/around the property and/or permeates the interior of insured property. See, e.g.,

 Schlamm Stone & Dolan, LLP v. Seneca Ins. Co., 800 N.Y.S.2d 356 (N.Y. Sup. Ct. 2005)

 (noxious particles present in the insured property constituted property damage under the terms of

 the policy); Azalea, 656 So. 2d 600 (physical loss and damage where unknown substance

 adhered to surfaces of insured property); Am. All. Ins. Co. v. Keleket X-Ray Corp., 248 F.2d 920,


 5
  The Insurance Services Office is an insurance advisory organization that, among other things,
 provides pre-printed policy forms and endorsements widely used by insurers.


                                                -7-
Case 8:20-cv-00771-CEH-JSS Document 21-1 Filed 05/18/20 Page 9 of 11 PageID 299
                                                               CASE NO. 8:20-cv-00771-CEH-JSS


 925 (6th Cir. 1957) (contamination of property with radioactive dust and radon gas were present

 in property thereby causing physical loss and damage). Thus, structural alteration does not have

 to be visible to be physical.

              c. Presumed, suspected, or an imminent threat of contamination of the insured
                 property can constitute physical loss or damage.

           Courts have also held there does not have to be actual contamination of property, so long

 as a physical cause imminently threatens a property’s function or habitability. See, e.g., Port

 Auth. v. Affiliated FM Ins. Co., 311 F.3d 226, 236 (3d Cir. 2002) (physical loss or damage results

 “if an actual release of asbestos fibers from asbestos-containing materials has resulted in

 contamination of the property such that its function is nearly eliminated or destroyed, or the

 structure is made useless or uninhabitable, or if there exists an imminent threat of the release of

 a quantity of asbestos fibers that would cause such loss of utility” (emphasis added)); Hampton

 Foods, Inc. v. Aetna Cas. & Sur. Co., 787 F.2d 349, 352 (8th Cir. 1986) (policyholder could

 claim business income coverage where risk of collapse necessitated abandonment of grocery

 store).

                                           CONCLUSION

           Contamination, suspected contamination, and/or the imminent threat of contamination of

 COVID-19 all constitute “physical loss and damage” under a property insurance policy.

 Structural alteration of the property is not required for “physical loss and damage” where the

 property can no longer serve or is unsafe for its intended purpose.

           United Policyholders respectfully requests this Court consider these issues, ubiquitous in

 nearly every COVID-19 business interruption and civil authority case nationwide, in denying

 Defendant’s motion to dismiss.




                                                  -8-
Case 8:20-cv-00771-CEH-JSS Document 21-1 Filed 05/18/20 Page 10 of 11 PageID 300
                                                          CASE NO. 8:20-cv-00771-CEH-JSS


                                                   Respectfully submitted,

                                                   /s/ Matthew B. Weaver
                                                   R. Hugh Lumpkin
                                                   Florida Bar No. 308196
                                                   hlumpkin@reedsmith.com
                                                   Matthew B. Weaver
                                                   Florida Bar No. 42858
                                                   mweaver@reedsmith.com
                                                   Noah S. Goldberg
                                                   Florida Bar No. 1008316
                                                   REED SMITH LLP
                                                   1001 Brickell Bay Drive, Suite 900
                                                   Miami, Florida 33131
                                                   Telephone: (786) 747-0200
                                                   Facsimile: (786) 747-0299

                                                   Attorneys for United Policyholders


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 18, 2020, I electronically filed the foregoing

 document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is

 being served this day on all counsel of record identified below via transmission of Notice of

 Electronic Filing generated by CM/ECF.



                                                   /s/ Matthew B. Weaver
                                                   Matthew B. Weaver
                                                   Florida Bar No. 42858




                                             -9-
Case 8:20-cv-00771-CEH-JSS Document 21-1 Filed 05/18/20 Page 11 of 11 PageID 301
                                                  CASE NO. 8:20-cv-00771-CEH-JSS


                                 SERVICE LIST

 Mark D. Tinker, Esq., B.C.S.         Hannah E. Austin, Esq.
 COLE, SCOTT & KISSANE, P.A.          Michael V. Laurato, Esq.
 4301 West Boy Scout Boulevard        Austin & Laurato, P.A.
 Suite 400                            1902 West Cass Street
 Tampa, FL 33607                      Tampa, FL 33606
 Tel.: (813) 509-2613                 Tel: (813) 258-0624
 Fax: (813) 286-2900                  Fax: (813) 258-4625
 mark.tinker@csklegal.com             efile@austinlaurato.com
 mason.bradford@csklegal.com          haustin@austinlaurato.com
                                      mlaurato@austinlaurato.com

 Counsel for Underwriters             Counsel for Prime Time Sports Bar




                                     - 10 -
